IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BANK OF AMERICA, N.A., A                             No. 69846
                 NATIONAL BANKING ASSOCIATION,
                                     Appellant,
                                vs.
                 TRP FUND IV, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                                     Respondent.
                                                                         FILED
                                                                          JUN 0 3 2016




                                      ORDER DISMISSING APPEAL

                            This is an appeal from district court orders granting a motion
                 to dismiss and a motion for summary judgment in a quiet title action. On
                 April 6, 2016, we ordered appellant to show cause why this appeal should
                 not be dismissed for lack of jurisdiction. We explained that it appeared
                 that the third-party complaint against Dana Powers remained pending in
                 the district court such that the district court order was not a final
                 judgment appealable under NRAP 3A(b)(1).       See NRAP 3A(b)(1); Lee v.
                 GNLV, Corp., 116 Nev. 426. 996 P.2d 416, 417 (2000). We gave appellant
                 30 days within which to respond, cautioning that failure to demonstrate
                 that we have jurisdiction could result in the dismissal of this appeal. To
                 date, appellant has not responded. Accordingly, appellant fails to
                 demonstrate that this court has jurisdiction over this appeal, see Moran v.
                 Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899 (2001) (the

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                          to-L736/
                  burden lies with appellant to demonstrate that this court has jurisdiction),
                  and we
                              ORDER this appeal DISMISSED.




                                          Douglas

                        ChsuutAy j
                  Cherry




                  cc: Hon. James Crockett, District Judge
                       Akerman LLP/Las Vegas
                       The Wright Law Group
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) I 947A atm.
                                                        2